CONCURRING AND DISSENTING OPINION by
President Judge PELLEGRINI.
While I agree with the majority that the Court of Common Pleas of Erie County (trial court) properly exercised jurisdiction *204over this matter as an appeal of the adjudication of a local agency,1 I respectfully dissent because the Charter School Law (CSL)2 does not empower Montessori Regional Charter School (Montessori) to amend its charter to operate its regional charter school3 at more than one facility or empower the Erie and Millcreek School Districts (Districts) to permit a Montessori to operate its regional charter school at two separate locations or facilities.
In this case, the CAB granted Montessori’s charter application4 to operate a regional charter school within the Districts in a building in Millcreek Township that was formerly a Millcreek public school. Montessori now seeks to amend its charter to open a separate second location for the same regional charter school in a facility that it has leased from the Erie Catholic Diocese, the former St. Andrew’s School in Erie. The stated purpose of the second facility is to increase Montessori’s total enrollment to 400 students. Because the CSL does not empower Montessori to amend its existing charter to operate its *205regional charter school at two separate locations or facilities, I dissent.
The CSL provides that a charter school may only be created by application to establish either a single district charter school under 24 P.S. § 17-1717-A or a multi-district regional charter school under 24 P.S. § 17-1718-A(a): Section 1719-A(11), 24 P.S. § 17-1719-A(11),5 states that an application to establish a charter school must indicate the address and description of the physical facility in which the charter school will be located. Under 24 P.S. § 17-1720-A(a),6 the specific terms *206of the Montessori’s application, including the specific physical facility of its charter school,7 were incorporated into Montessori’s charter and became “legally binding” on both Montessori and the Districts. There is simply no provision in the CSL authorizing Montessori to create a separate charter school facility by mere amendment 8 to its charter without first submitting an application to the Districts.9
Accordingly, I would reverse the trial court’s order.

. 2 Pa.C.S. §§ 101, 752; 42 Pa.C.S. § 933(a)(2). See generally Merrell v. Chartiers Valley School District, 579 Pa. 97, 103 n. 4, 855 A.2d 713, 716 n. 4 (2004) ("We note that we have previously determined that a School District along with its Board is a local agency pursuant to the Local Agency Law.”) (citation omitted). While I also dissent from the majority’s determination that the State Charter Appeal Board (CAB) possesses jurisdiction over disputes arising from charter amendment applications, the majority now takes the untenable position that allows the trial court decision to stand, even though it finds that it does not have jurisdiction. It does so because it finds that this matter should not be remanded to the trial court for transfer to CAB to resolve the dispute because the trial court initially exercised jurisdiction. However, it is well settled that "[ljack of subject matter jurisdiction of a court or administrative tribunal to act in a matter is an issue that neither can be waived by the parties, nor can the parties confer subject matter jurisdiction on a court or tribunal by agreement or stipulation.” City of Pittsburgh v. Silver, 50 A.3d 296, 299 n. 9 (Pa.Cmwlth.2012) (citation omitted). That holds true for a court which also cannot confer jurisdiction. Again, while I would hold that the trial court properly exercised jurisdiction over this matter, if the CAB possesses jurisdiction as the majority asserts, then the trial court never had jurisdiction and the majority has no choice but to vacate the decision below and transfer to the CAB.


. Act of March 10, 1949, P.L. 30, added by the Act of June 19, 1997, P.L. 225, as amended, 24 P.S.§§ 17-1701-A—17-1751-A.


. Regarding the creation of a regional charter school, Section 1718(a) and (b) of the CSL, 24 P.S. § 17-1718-A(a), (b), states:
(a) A regional charter school may be established by an individual, one or more teachers who will teach at the proposed charter school; parents or guardians of students who will attend the charter school; any nonsectarian college, university or museum located in this Commonwealth; any nonsectarian corporation not-for-profit, as defined in 15 Pa.C.S. (relating to corporations and unincorporated associations); any corporation, association, or partnership; or any combination thereof. A regional charter school may be established by creating a new school or by converting an existing public school or a portion of an existing public school. Conversion of an existing public school to a regional charter school shall be accomplished in accordance with section 1714-A(b)....
(b) The boards of school directors of one or more school districts may act jointly to receive and consider an application for a regional charter school, except that any action to approve an application for a charter or to sign a written charter of an applicant shall require an affirmative vote of a majority of all the directors of each of the school districts involved. The applicant shall apply for a charter to the board of directors of any school district in which the charter school will be located.


. Section 1717-A(i)(9) of the CSL, 24 P.S. § 17—1717—A(i)(9), empowers the CAB to reverse a school district's decision denying a charter application and to grant the applica*205tion and sign the charter thereby creating the charter school.


. 24 P.S. § 17-1719-A states:
An application to establish a charter school shall include all of the following information:
(1) The identification of the charter applicant.
(2) The name of the proposed charter school.
(3) The grade or age levels served by the school.
(4) The proposed governance structure of the charter school, including a description and method for the appointment or election of members of the board of trustees.
(5) The mission and education goals of the charter school, the curriculum to be offered and the methods of assessing whether students are meeting educational goals.
(6) The admission policy and criteria for evaluating the admission of students which shall comply with the requirements of section 1723-A.
(7) Procedures which will be used regarding the suspension or expulsion of pupils. Said procedures shall comply with section 1318.
(8) Information on the manner in which community groups will be involved in the charter school planning process.
(9) The financial plan for the charter school and the provisions which will be made for auditing the school under section 437.
(10) Procedures which shall be established to review complaints of parents regarding the operation of the charter school.
(11) A description of and address of the physical facility in which the charter school will be located and the ownership thereof and any lease arrangements.
(12) Information on the proposed school calendar for the charter school, including the length of the school day and school year consistent with the provisions of section 1502.
(13) The proposed faculty and a professional development plan for the faculty of a charter school.
(14) Whether any agreements have been entered into or plans developed with the local school district regarding participation of the charter school students in extracurricular activities within the school district. Notwithstanding any provision to the contrary, no school district of residence shall prohibit a student of a charter school from participating in any extracurricular activity of that school district of residence: Provided, That the student is able to fulfill all of the requirements of participation in such activity and the charter school does not provide the same extracurricular activity.
(15) A report of criminal history record, pursuant to section 111, for all individuals who shall have direct contact with students.
(16) An official clearance statement regarding child injury or abuse from the Department of Public Welfare as required by 23 Pa.C.S. Ch. 63 Subch. C.2 (relating to background checks for employment in schools) for all individuals who shall have direct contact with students.
(17) How the charter school will provide adequate liability and other appropriate insurance for the charter school, its employes and the board of trustees of the charter school. (Emphasis added.)


. Section 1720-A, 24 P.S. § 17-1720-A, states, in pertinent part:
Upon approval of a charter application under section 1717-A, a written charter shall be developed which shall contain the provisions of the charter application and which shall be signed by the local board of school directors of a school district, by the local boards of school directors of a school district in the case of a regional charter school or by the chairman of the appeal board pursuant to section 1717 — A(i)(5) and the board of trustees of the charter school. This written charter, when duly signed by the local board of school directors of a *206school district, or by the local boards of school directors of a school district in the case of a regional charter school, and the charter school’s board of trustees, shall act as legal authorization for the establishment of a charter school. This written charter shall be legally binding on both the local board of school directors of a school district and the charter school's board of trustees. Except as otherwise provided in subsection (b), the charter shall be for a period of no less than three (3) nor more than five (S) years and may be renewed for five (5) year periods upon reauthorization by the local board of school directors of a school district or the appeal board.... (Emphasis added.)


. 24 P.S. § 17—1719—A(11).


. This is not to say that a change of the facility cannot be considered when the school's charter is up for renewal. 24 P.S. § 17-1720-A.


.The only district that can allow a charter school to operate at more than one location under one charter is the School District of Philadelphia. Section 1722-A(d), 24 P.S. § 17-1722-A(d) states that "[n]otwithstanding any other provision of this act, a school district of the first class may, in its discretion, permit a charter school to operate its school at more than one location.” In turn, Section 202 of the Public School Code of 1949, Act of March 13, 1949, P.L. 30, as amended, 24 P.S. § 2-202 states, in pertinent part, that "[e]ach school district having a population of one million (1,000,000), or more, shall be a school district of the first class...." Because the Districts are not first class school districts, they do not possess the discretion to permit Montessori to operate its charter school at more than one location or physical facility.